EXHIBIT 10.1

VIRGINIA NATIONAL BANK

2003 STOCK INCENTIVE PLAN*

1. Purpose and Effective Date.

(a) The purpose of the Virginia National Bank 2003 Stock Incentive Plan (the
“Plan”) is to further the long term stability and financial success of Virginia
National Bank (the “Bank”) by attracting and retaining personnel, including
employees, non-employee directors, and consultants, through the use of stock
incentives. It is believed that ownership of Bank stock will stimulate the
efforts of those employees upon whose judgment, interest and efforts the Bank is
and will be largely dependent for the successful conduct of its business.

(b) The Plan was adopted by the Board of Directors of the Bank and became
effective on March 17, 2003 (the “Effective Date”), subject to the approval of
the Bank’s shareholders.

2. Definitions.

(a) Act. The Securities Exchange Act of 1934, as amended.

(b) Affiliate. The meaning assigned to the term “affiliate” under Rule 12b-2 of
the Act.

(c) Applicable Withholding Taxes. The aggregate amount of federal, state and
local income and payroll taxes that the Bank is required to withhold (based on
the minimum applicable statutory withholding rates) in connection with any
exercise of an Option or the award, lapse of restrictions or payment with
respect to Restricted Stock or Incentive Stock.

(d) Award. The award of an Option, Restricted Stock or Incentive Stock under the
Plan.

(e) Bank. Virginia National Bank.

(f) Bank Stock. Common stock of the Bank. In the event of a change in the
capital structure of the Bank (as provided in Section 13 below), the shares
resulting from such a change shall be deemed to be Bank Stock within the meaning
of the Plan.

(g) Beneficiary. The person or persons entitled to receive a benefit pursuant to
an Award upon the death of a Participant.

(h) Board. The Board of Directors of the Bank.

(i) Cause. Dishonesty, fraud, misconduct, gross incompetence, gross negligence,
breach of a material fiduciary duty, material breach of an agreement with the
Bank, unauthorized use or disclosure of confidential information or trade
secrets, or conviction or confession of a crime punishable by law (except minor
violations), in each case as determined by the Committee, which determination
shall be binding. Notwithstanding the foregoing, if “Cause” is defined in an
employment agreement between a Participant and the Bank, “Cause” shall have the
meaning assigned to it in such agreement.

* As Amended July 23, 2013 Page 1 of 11




--------------------------------------------------------------------------------

 

(j) Change of Control.

(i) The acquisition by any unrelated person of beneficial ownership (as that
term is used for purposes of the Act) of 50% or more of the then outstanding
shares of common stock of the Bank or the combined voting power of the then
outstanding voting securities of the Bank entitled to vote generally in the
election of directors. The term “unrelated person” means any person other than
the Bank and its subsidiaries, an employee benefit plan or related trust of the
Bank, and a person who acquires stock of the Bank pursuant to an agreement with
the Bank that is approved by the Board in advance of the acquisition. For
purposes of this subsection, a “person” means an individual, entity or group, as
that term is used for purposes of the Act.

(ii) Any tender or exchange offer, merger or other business combination, sale of
assets or any combination of the foregoing transactions, and the Bank is not the
surviving corporation.

(iii) A liquidation of the Bank.

(k) Code. The Internal Revenue Code of 1986, as amended.

(l) Committee. The Committee appointed to administer the Plan pursuant to Plan
Section 14. All of the Committee members shall be “Non-Employee Directors” as
defined in Rule 16b-3 under the Act or any similar or successor rule.

(m) Consultant. A person rendering services to the Bank who is not an “employee”
for purposes of employment tax withholding under the Code.

(n) Corporate Change. A consolidation, merger, dissolution or liquidation of the
Bank, or a sale or distribution of assets or stock (other than in the ordinary
course of business) of the Bank; provided that, unless the Committee determines
otherwise, a Corporate Change shall only be considered to have occurred with
respect to Participants whose business unit is affected by the Corporate Change.

(o) Date of Grant. The date as of which an Award is made by the Committee.

(p) Disability or Disabled. As to an Incentive Stock Option, a Disability within
the meaning of Code Section 22(e)(3). As to all other Incentive Awards, the
Committee shall determine whether a Disability exists and such determination
shall be conclusive.

(q) Fair Market Value.

(i) If the Bank Stock is traded on an exchange, the average of the highest and
lowest registered sales prices of the Bank Stock on the exchange on which the
Bank Stock generally has the greatest trading volume, or

(ii) If the Bank Stock is traded in the over-the-counter market, the average
between the closing bid and asked prices as reported by NASDAQ.

* As Amended July 23, 2013 Page 2 of 11




--------------------------------------------------------------------------------



(iii) If Shares of Bank Stock are not publicly traded, the Fair Market Value
shall be determined by the Committee using any reasonable method in good faith.

(iv) Fair Market Value shall be determined as of the applicable date specified
in the Plan or, if there if are no trades on such date, the value shall be
determined as of the last preceding day on which the Bank Stock is traded.

(r) Incentive Stock. Bank Stock awarded when performance goals are achieved
pursuant to an incentive plan established by the Committee, as provided in
Section 8 below.

(s) Incentive Stock Option. An Option intended to meet the requirements of, and
qualify for favorable Federal income tax treatment under, Code Section 422.

(t) Nonstatutory Stock Option. An Option that does not meet the requirements of
Code Section 422, or that is otherwise not intended to be an Incentive Stock
Option and is so designated.

(u) Option. A right to purchase Bank Stock granted under the Plan, at a price
determined in accordance with the Plan.

(v) Participant. Any individual who receives an Award under the Plan.

(w) Replacement Feature. A feature of an Option, as described in the
Participant’s stock option agreement, that provides for the automatic grant of a
Replacement Option in accordance with the provisions of Section 9(b) below.

(x) Replacement Option. An Option granted to a Participant equal to the number
of shares of already owned Bank Stock that are delivered by the Participant to
exercise an Option, as described in Section 9(b) below.

(y) Restricted Stock. Bank Stock awarded upon the terms and subject to the
restrictions set forth in Section 7 below.

(z) Rule 16b-3. Rule 16b-3 of the Act, including any corresponding subsequent
rule or any amendments to Rule 16b-3 enacted after the effective date of the
Plan.

(aa) 10% Shareholder. A person who owns, directly or indirectly, stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Bank or an Affiliate. Indirect ownership of stock shall be
determined in accordance with Code Section 424(d).

3. General. Awards of Options, Restricted Stock and Incentive Stock may be
granted under the Plan. Options granted under the Plan may be Incentive Stock
Options or Nonstatutory Stock Options.

4. Stock. Subject to Section 13 of the Plan, there shall be reserved for
issuance under the Plan an aggregate of 111,625 shares of Bank Stock, which
shall include authorized, but unissued, shares. Shares allocable to Options
granted under the Plan that expire or otherwise terminate unexercised and shares
that are forfeited pursuant to restrictions on Restricted Stock or Incentive
Stock awarded under the Plan may again be subjected to an Award under this Plan.
For purposes of determining the number of shares that are available for Awards
under the Plan, such number shall, if permissible under Rule 16b-3, include the
number of shares surrendered by a Participant or retained by the Bank (a) in
connection with the exercise of an Option or (b) in payment of Applicable
Withholding Taxes.

* As Amended July 23, 2013 Page 3 of 11



--------------------------------------------------------------------------------



5. Eligibility.

(a) Any employee of, non-employee director of, or Consultant to the Bank who, in
the judgment of the Committee, has contributed or can be expected to contribute
to the profits or growth of the Bank is eligible to become a Participant. The
Committee shall have the power and complete discretion, as provided in Section
14, to select eligible Participants and to determine for each Participant the
terms, conditions and nature of the Award and the number of shares to be
allocated as part of the Award; provided, however, that any award made to a
member of the Committee must be approved by the Board. The Committee is
expressly authorized to make an Award to a Participant conditioned on the
surrender for cancellation of an existing Award.

(b) The grant of an Award shall not obligate the Bank to pay an employee any
particular amount of remuneration, to continue the employment of the employee
after the grant or to make further grants to the employee at any time
thereafter.

(c) Non-employee directors and Consultants shall not be eligible to receive the
Award of an Incentive Stock Option.

(d) The maximum number of shares with respect to which an Award may be granted
in any calendar year to any employee during such calendar year shall be 25,000
shares of Bank Stock.

6. Stock Options.

(a) Whenever the Committee deems it appropriate to grant Options, notice shall
be given to the Participant stating the number of shares for which Options are
granted, the Option price per share, whether the options are Incentive Stock
Options or Nonstatutory Stock Options, and the conditions to which the grant and
exercise of the Options are subject. This notice, when duly accepted in writing
by the Participant, shall become a stock option agreement between the Bank and
the Participant.

(b) The Committee shall establish the exercise price of Options. The exercise
price of an Incentive Stock Option shall be not less than 100% of the Fair
Market Value of such shares on the Date of Grant, provided that if the
Participant is a 10% Shareholder, the exercise price of an Incentive Stock
Option shall be not less than 110% of the Fair Market Value of such shares on
the Date of Grant. The exercise price of a Nonstatutory Stock Option Awards
intended to be performance-based for purposes of Code Section 162(m) shall not
be less than 100% of the Fair Market Value of the shares of Bank Stock covered
by the Option on the Date of Grant.

(c) Options may be exercised in whole or in part at such times as may be
specified by the Committee in the Participant’s stock option agreement. The
Committee may impose such vesting conditions and other requirements as the
Committee deems appropriate, and the Committee may include such provisions
regarding a Change of Control or Corporate Change as the Committee deems
appropriate.

(d) The Committee shall establish the term of each Option in the Participant’s
stock option agreement. The term of an Incentive Stock Option shall not be
longer than ten years from the Date of Grant, except that an Incentive Stock
Option granted to a 10% Shareholder may not have a term in excess of five years.
No option may be exercised after the expiration of its term or, except as set
forth in the Participant’s stock option agreement, after the termination of the
Participant’s employment. The Committee shall set forth in the Participant’s
stock option agreement when, and under what circumstances, an Option may be
exercised after termination of the Participant’s employment or period of
service; provided that no Incentive Stock Option may be exercised after (i)
three months from the Participant’s termination of employment with the Bank for
reasons other than Disability or death, (ii) one year from the Participant’s
termination of employment on account of Disability, or (iii) the original
expiration date of the Incentive Stock Option in the event of the Participant’s
death. The Committee may, in its sole discretion, amend a previously granted
Incentive Stock Option to provide for more liberal exercise provisions, provided
however that if the Incentive Stock Option as amended no longer meets the
requirements of Code Section 422, and, as a result the Option no longer
qualifies for favorable federal income tax treatment under Code Section 422, the
amendment shall not become effective without the written consent of the
Participant.

* As Amended July 23, 2013 Page 4 of 11




--------------------------------------------------------------------------------



(e) An Incentive Stock Option, by its terms, shall be exercisable in any
calendar year only to the extent that the aggregate Fair Market Value
(determined at the Date of Grant) of the Bank Stock with respect to which
Incentive Stock Options are exercisable by the Participant for the first time
during the calendar year does not exceed $100,000 (the “Limitation Amount”).
Incentive Stock Options granted under the Plan and all other plans of the Bank
and any parent or Subsidiary of the Bank shall be aggregated for purposes of
determining whether the Limitation Amount has been exceeded. The Board may
impose such conditions as it deems appropriate on an Incentive Stock option to
ensure that the foregoing requirement is met. If Incentive Stock Options that
first become exercisable in a calendar year exceed the Limitation Amount, the
excess Options will be treated as Nonstatutory Stock Options to the extent
permitted by law.

(f) If a Participant dies and if the Participant’s stock option agreement
provides that part or all of the Option may be exercised after the Participant’s
death, then such portion may be exercised by the personal representative of the
Participant’s estate during the time period specified in the stock option
agreement.

(g) The Committee may, in its discretion, grant Options containing a Replacement
Feature as described in Section 10(b) and may amend previously granted
Nonstatutory Stock Options to provide such a Replacement Feature; provided,
however, that no such feature or amendment shall be adopted or effective that
gives rise to variable plan accounting treatment of the Plan.

(h) If a Participant’s employment or services are terminated by the Bank for
Cause, the Participant’s Options shall terminate as of the date of the
misconduct.

7. Restricted Stock Awards.

(a) Whenever the Committee deems it appropriate to grant a Restricted Stock
Award, notice shall be given to the Participant stating the number of shares of
Restricted Stock for which the Award is granted and the terms and conditions to
which the Award is subject. This notice, when accepted in writing by the
Participant, shall become an Award agreement between the Bank and the
Participant. Certificates representing the shares shall be issued in the name of
the Participant, subject to the restrictions imposed by the Plan and the
Committee. A Restricted Stock Award may be made by the Committee in its
discretion without cash consideration.

(b) The Committee may place such restrictions on the transferability and vesting
of Restricted Stock as the Committee deems appropriate, including restrictions
relating to continued employment and financial performance goals. Without
limiting the foregoing, the Committee may provide performance or Change of
Control or Corporate Change acceleration parameters under which all, or a
portion, of the Restricted Stock will vest on the Bank’s achievement of
established performance objectives. Restricted Stock may not be sold, assigned,
transferred, disposed of, pledged, hypothecated or otherwise encumbered until
the restrictions on such shares shall have lapsed or shall have been removed
pursuant to subsection (c) below.

* As Amended July 23, 2013 Page 5 of 11




--------------------------------------------------------------------------------



(c) The Committee may provide in a Restricted Stock Award, or subsequently, that
the restrictions will lapse if a Change of Control or Corporate Change occurs.
The Committee may at any time, in its sole discretion, accelerate the time at
which any or all restrictions will lapse or may remove restrictions on
Restricted Stock as it deems appropriate.

(d) A Participant shall hold shares of Restricted Stock subject to the
restrictions set forth in the Award agreement and in the Plan. In other
respects, the Participant shall have all the rights of a shareholder with
respect to the shares of Restricted Stock, including, but not limited to, the
right to vote such shares and the right to receive all cash dividends and other
distributions paid thereon. Certificates representing Restricted Stock shall
bear a legend referring to the restrictions set forth in the Plan and the
Participant’s Award agreement. If stock dividends are declared on Restricted
Stock, such stock dividends or other distributions shall be subject to the same
restrictions as the underlying shares of Restricted Stock.

8. Incentive Stock Awards.

(a) Incentive Stock may be issued pursuant to the Plan in connection with
incentive programs established from time to time by the Committee. The Committee
shall establish such performance criteria as it deems appropriate as a
prerequisite for the issuance of Incentive Stock. A Participant who is eligible
to receive Incentive Stock will have no rights as a shareholder before receipt
of the Incentive Stock certificates. Incentive Stock may be issued without cash
consideration. A Participant’s interest in an incentive program or the
contingent right to receive Incentive Stock may not be sold, assigned,
transferred, pledged, hypothecated, or otherwise encumbered.

(b) The Committee may provide in the incentive program, or subsequently, that
Incentive Stock will be issued if a Change of Control or Corporate Change
occurs, even though the performance goals set by the Committee have not been
met.

9. Method of Exercise of Options.

(a) Options may be exercised by giving written notice of the exercise to the
Bank, stating the number of shares the Participant has elected to purchase under
the Option. Such notice shall be effective only if accompanied by the exercise
price in full in cash; provided that, if the terms of an Option so permit, the
Participant may (i) deliver Bank Stock that the Participant has owned for at
least six months (valued at Fair Market Value on the date of exercise), or (ii)
deliver a properly executed exercise notice together with irrevocable
instructions to a broker to deliver promptly to the Bank, from the sale or loan
proceeds with respect to the sale of Bank Stock or a loan secured by Bank Stock,
the amount necessary to pay the exercise price and, if required by the
Committee, Applicable Withholding Taxes. Unless otherwise specifically provided
in the Option, any payment of the exercise price paid by delivery of Bank Stock
acquired directly or indirectly from the Bank shall be paid only with shares of
Bank Stock that have been held by the Participant for more than six months (or
such longer or shorter period of time required to avoid a charge to earnings for
financial accounting purposes).

* As Amended July 23, 2013 Page 6 of 11




--------------------------------------------------------------------------------



(b) If a Participant exercises an Option that has a Replacement Feature by
delivering already owned shares of Bank Stock, the Participant shall
automatically be granted a Replacement Option. The Replacement Option shall be
subject to the following provisions:

(i) The Replacement Option shall cover the number of shares of Bank Stock
delivered by the Participant to exercise the Option;

(ii) The Replacement Option will not have a Replacement Feature;

(iii) The exercise price of shares of Bank Stock covered by a Replacement Option
shall be not less than 100% of the Fair Market Value of such shares on the date
the Participant delivers shares of Bank Stock to exercise the Option;

(iv) The Replacement Option shall be subject to the same restrictions on
exercisability as those imposed on the underlying Option and such other
restrictions as the Committee deems appropriate; and

(v) No Replacement Option shall be granted, effective, or contain any provision
with respect to exercise, which would result in variable plan accounting
treatment of the Plan.

(c) Notwithstanding anything herein to the contrary, Awards shall always be
granted and exercised in such a manner as to conform to the provisions of Rule
16b-3.

10. Applicable Withholding Taxes. Each Participant shall agree, as a condition
of receiving an Award, to pay to the Bank, or make arrangements satisfactory to
the Bank regarding the payment of, all Applicable Withholding Taxes with respect
to the Award. Until the Applicable Withholding Taxes have been paid or
arrangements satisfactory to the Bank have been made, no stock certificates (or,
in the case of Restricted Stock, no stock certificates free of a restrictive
legend) shall be issued to the Participant. As an alternative to making a cash
payment to the Bank to satisfy Applicable Withholding Tax obligations, the
Committee may establish procedures permitting the Participant to elect to (a)
deliver shares of already owned Bank Stock (subject to such restrictions as the
Committee may establish, including a requirement that any shares of Bank Stock
so delivered shall have been held by the Participant for not less than six
months) or (b) have the Bank retain that number of shares of Bank Stock that
would satisfy all or a specified portion of the Applicable Withholding Taxes.
Any such election shall be made only in accordance with procedures established
by the Committee and in accordance with Rule 16b-3.

11. Nontransferability of Awards.

(a) In general, Awards, by their terms, shall not be transferable by the
Participant except by will or by the laws of descent and distribution or except
as described below. Options shall be exercisable, during the Participant’s
lifetime, only by the Participant or by his guardian or legal representative.

(b) Notwithstanding the provisions of (a) and subject to federal and state
securities laws, the Committee may grant Nonstatutory Stock Options that permit
a Participant to transfer the Options to one or more immediate family members,
to a trust for the benefit of immediate family members, or to a partnership,
limited liability company, or other entity the only partners, members, or
interest-holders of which are among the Participant’s immediate family members.
Consideration may not be paid for the transfer of Options. The transferee of an
Option shall be subject to all conditions applicable to the Option prior to its
transfer. The agreement granting the Option shall set forth the transfer
conditions and restrictions. The Committee may impose on any transferable Option
and on stock issued upon the exercise of an Option such limitations and
conditions as the Committee deems appropriate.

* As Amended July 23, 2013 Page 7 of 11




--------------------------------------------------------------------------------



12. Termination, Modification, Change. If not sooner terminated by the Board,
this Plan shall terminate at the close of business on the tenth anniversary of
the Effective Date. No Awards shall be made under the Plan after its
termination. The Board may terminate the Plan or may amend the Plan in such
respects as it shall deem advisable; provided, that, if and to the extent
required by Rule 16b-3, no change shall be made that increases the total number
of shares of Bank Stock reserved for issuance pursuant to Awards granted under
the Plan (except pursuant to Section 13), expands the class of persons eligible
to receive Awards, or materially increases the benefits accruing to Participants
under the Plan, unless such change is authorized by the shareholders of the
Bank. Notwithstanding the foregoing, the Board may unilaterally amend the Plan
and Awards as it deems appropriate to ensure compliance with Rule 16b-3 and to
cause Incentive Stock Options to meet the requirements of the Code and
regulations thereunder. Except as provided in the preceding sentence, a
termination or amendment of the Plan shall not, without the consent of the
Participant, adversely affect a Participant’s rights under an Award previously
granted to him.

13. Change in Capital Structure.

(a) In the event of a stock dividend, stock split or combination of shares,
spin-off, reclassification, recapitalization, merger or other change in the
Bank’s capital stock (including, but not limited to, the creation or issuance to
shareholders generally of rights, options or warrants for the purchase of common
stock or preferred stock of the Bank), the number and kind of shares of stock or
securities of the Bank to be issued under the Plan (under outstanding Awards and
Awards to be granted in the future), the exercise price of options, and other
relevant provisions shall be appropriately adjusted by the Committee, whose
determination shall be binding on all persons. If the adjustment would produce
fractional shares with respect to any Award, the Committee may adjust
appropriately the number of shares covered by the Award so as to eliminate the
fractional shares.

(b) In the event the Bank distributes to its shareholders a dividend, or sells
or causes to be sold to a person other than the Bank or a Subsidiary shares of
stock in any corporation (a “Spinoff Company”) which, immediately before the
distribution or sale, was a majority owned Subsidiary of the Bank, the Committee
shall have the power, in its sole discretion, to make such adjustments as the
Committee deems appropriate. The Committee may make adjustments in the number
and kind of shares or other securities to be issued under the Plan (under
outstanding Awards and Awards to be granted in the future), the exercise price
of Options, and other relevant provisions, and, without limiting the foregoing,
may substitute securities of a Spinoff Company for securities of the Bank. The
Committee shall make such adjustments as it determines to be appropriate,
considering the economic effect of the distribution or sale on the interests of
the Bank’s shareholders and the Participants in the businesses operated by the
Spinoff Company, and subject to the proviso that any such adjustments or new
options shall not be made or granted, respectively, that would result in
subjecting the Plan to variable plan accounting treatment. The Committee’s
determination shall be binding on all persons. If the adjustment would produce
fractional shares with respect to any Award, the Committee may adjust
appropriately the number of shares covered by the Award so as to eliminate the
fractional shares.

(c) To the extent required to avoid a charge to earnings for financial
accounting purposes, adjustments made by the Committee pursuant to this Section
13 to outstanding Awards shall be made so that both (i) the aggregate intrinsic
value of an Award immediately after the adjustment is not greater than or less
than the Award’s aggregate intrinsic value before the adjustment and (ii) the
ratio of the exercise price per share to the market value per share is not
reduced.

* As Amended July 23, 2013 Page 8 of 11




--------------------------------------------------------------------------------



(d) Notwithstanding anything in the Plan to the contrary, the Committee may take
the foregoing actions without the consent of any Participant, and the
Committee’s determination shall be conclusive and binding on all persons for all
purposes. The Committee shall make its determinations consistent with Rule 16b-3
and the applicable provisions of the Code.

14. Change of Control.

(a) In the event of a Change of Control or Corporate Change, the Committee may
take such actions with respect to Awards as the Committee deems appropriate.
These actions may include, but shall not be limited to, the following: at the
time the Award is made, provide for the acceleration of the vesting schedule
relating to the exercise or realization of the Award so that the Award may be
exercised or realized in full on or before a date initially fixed by the
Committee;

(b) Provide for the purchase or settlement of any such Award by the Bank for any
amount of cash equal to the amount which could have been obtained upon the
exercise of such Award or realization of a Participant’s rights had such Award
been currently exercisable or payable;

(c) Make adjustments to Awards then outstanding as the Committee deems
appropriate to reflect such Change of Control or Corporate Change; provided,
however, that to the extent required to avoid a charge to earnings for financial
accounting purposes, such adjustments shall be made so that both (i) the
aggregate intrinsic value of an Award immediately after the adjustment is not
greater than or less than the Award’s aggregate intrinsic value before the Award
and (ii) the ratio of the exercise price per share to the market value per share
is not reduced; or

(d) Cause any such Award then outstanding to be assumed, or new rights
substituted therefore, by the acquiring or surviving legal entity in such Change
of Control or Corporate Change.

15. Administration of the Plan.

(a) The Plan shall be administered by the Committee, who shall be appointed by
the Board. The Board may designate the Compensation Committee of the Board, or a
subcommittee of the Compensation Committee, to be the Committee for purposes of
the Plan. If and to the extent required by Rule 16b-3, all members of the
Committee shall be “Non-Employee Directors” as that term is defined in Rule
16b-3, and the Committee shall be comprised solely of two or more “outside
directors” as that term is defined for purposes of Code section 162(m). If any
member of the Committee fails to qualify as an “outside director” or (to the
extent required by Rule 16b-3) a “Non-Employee Director,” such person shall
immediately cease to be a member of the Committee and shall not take part in
future Committee deliberations. The Committee from time to time may appoint
members of the Committee and may fill vacancies, however caused, in the
Committee.

(b) The Committee shall have the authority to impose such limitations or
conditions upon an Award as the Committee deems appropriate to achieve the
objectives of the Award and the Plan. Without limiting the foregoing and in
addition to the powers set forth elsewhere in the Plan, the Committee shall have
the power and complete discretion to determine (i) which eligible persons shall
receive an Award and the nature of the Award, (ii) the number of shares of Bank
Stock to be covered by each Award, (iii) whether Options shall be Incentive
Stock options or Nonstatutory Stock Options, (iv) whether to include a
Replacement Feature in an Option and the conditions of any Replacement Feature,
(v) the Fair Market Value of Bank Stock, (vi) the time or times when an Award
shall be granted, (vii) whether an Award shall become vested over a period of
time, according to a performance-based vesting schedule or otherwise, and when
it shall be fully vested, (viii) the terms and conditions under which
restrictions imposed upon an Award shall lapse, (ix) whether a Change of Control
or Corporate Change exists, (x) the terms of incentive programs, performance
criteria and other factors relevant to the issuance of Incentive Stock or the
lapse of restrictions on Restricted Stock or Options, (xi) when Options may be
exercised, (xii) whether to approve a Participant’s election with respect to
Applicable Withholding Taxes, (xiii) conditions relating to the length of time
before disposition of Bank Stock received in connection with an Award is
permitted, (xiv) notice provisions relating to the sale of Bank Stock acquired
under the Plan, and (xv) any additional requirements relating to Awards that the
Committee deems appropriate. Notwithstanding the foregoing, no “tandem stock
options” (where two stock options are issued together and the exercise of one
option affects the right to exercise the other option) may be issued in
connection with Incentive Stock Options.

* As Amended July 23, 2013 Page 9 of 11




--------------------------------------------------------------------------------



(c) The Committee shall have the power to amend the terms of previously granted
Awards so long as the terms as amended are consistent with the terms of the Plan
and, where applicable, consistent with the qualification of an option as an
Incentive Stock Option. The consent of the Participant must be obtained with
respect to any amendment that would adversely affect the Participant’s rights
under the Award, except that such consent shall not be required if such
amendment is for the purpose of complying with Rule 16b-3 or any requirement of
the Code applicable to the Award.

(d) The Committee may adopt rules and regulations for carrying out the Plan. The
Committee shall have the express discretionary authority to construe and
interpret the Plan and the Award agreements, to resolve any ambiguities, to
define any terms, and to make any other determinations required by the Plan or
an Award agreement. The interpretation and construction of any provisions of the
Plan or an Award agreement by the Committee shall be final and conclusive. The
Committee may consult with counsel, who may be counsel to the Bank, and shall
not incur any liability for any action taken in good faith in reliance upon the
advice of counsel.

(e) A majority of the members of the Committee shall constitute a quorum, and
all actions of the Committee shall be taken by a majority of the members
present. Any action may be taken by a written instrument signed by all of the
members, and any action so taken shall be fully effective as if it had been
taken at a meeting.

16. Issuance of Bank Stock. The Bank shall not be required to issue or deliver
any certificate for shares of Bank Stock before (i) the admission of such shares
to listing on any stock exchange on which the Bank Stock may then be listed,
(ii) receipt of any required registration or other qualification of such shares
under any state or federal securities law or regulation that the Bank’s counsel
shall determine is necessary or advisable, and (iii) the Bank shall have been
advised by counsel that all applicable legal requirements have been complied
with. The Bank may place on a certificate representing Bank Stock any legend
required to reflect restrictions pursuant to the Plan, and any legend deemed
necessary by the Bank’s counsel to comply with federal or state securities laws.
The Bank may require a customary written indication of a Participant’s
investment intent. Until a Participant has been issued a certificate for the
shares of Bank Stock acquired, the Participant shall possess no shareholder
rights with respect to the shares.

17. Rights Under the Plan. Title to and beneficial ownership of all benefits
described in the Plan shall at all times remain with the Bank. Participation in
the Plan and the right to receive payments under the Plan shall not give a
Participant any proprietary interest in the Bank or any Affiliate or any of
their assets. No trust fund shall be created in connection with the Plan, and
there shall be no required funding of amounts that may become payable under the
Plan. A Participant shall, for all purposes, be a general creditor of the Bank.
The interest of a Participant in the Plan cannot be assigned, anticipated, sold,
encumbered or pledged and shall not be subject to the claims of his creditors.

* As Amended July 23, 2013 Page 10 of 11




--------------------------------------------------------------------------------



18. Beneficiary. A Participant may designate, on a form provided by the
Committee, one or more beneficiaries to receive any payments under Awards of
Restricted Stock or Incentive Stock after the Participant’s death. If a
Participant makes no valid designation, or if the designated beneficiary fails
to survive the Participant or otherwise fails to receive the benefits, the
Participant’s beneficiary shall be the first of the following persons who
survives the Participant: (a) the Participant’s surviving spouse, (b) the
Participant’s surviving descendants, per stirpes, or (c) the personal
representative of the Participant’s estate.

19. Notice. All notices and other communications required or permitted to be
given under this Plan shall be in writing and shall be deemed to have been duly
given if delivered personally or mailed first class, postage prepaid, as
follows: (a) if to the Bank - at its principal business address to the attention
of the Secretary; (b) if to any Participant - at the last address of the
Participant known to the sender at the time the notice or other communication is
sent.

20. Interpretation. The terms of this Plan and Awards granted pursuant to the
Plan are subject to all present and future regulations and rulings of the
Secretary of the Treasury relating to the qualification of Incentive Stock
Options under the Code or compliance with Code section 162(m), to the extent
applicable, and they are subject to all present and future rulings of the
Securities and Exchange Commission with respect to Rule 16b-3. If any provision
of the Plan or an Award conflicts with any such regulation or ruling, to the
extent applicable, the Committee shall cause the Plan to be amended, and shall
modify the Award, so as to comply, or if for any reason amendments cannot be
made, that provision of the Plan and/or the Award shall be void and of no
effect.

* As Amended July 23, 2013 Page 11 of 11


--------------------------------------------------------------------------------